                               Case 19-22881              Doc 70-2      Filed 01/13/21 Entered 01/13/21 13:48:03                         Desc Exhibit
                                                                               A Page 1 of 2

                                  EXHIBIT A
                       WESTLAKE PROPERTY HOLDINGS, LLC
                               CASE NO. 19-22878

                                    AMENDED CLAIMS

                                                                                   Amended Claim To                     Surviving Claim
No.                           Claimant                       Claim Filed In Case     Be Disallowed    Surviving Claim                            Reason For Disallowance
                                                                                                                           Amount
      Centers for Medicare & Medicaid Services, US DHHS       Pipeline-Westlake         163-1             163-2          $5,376,991.59     The surviving claim amends the claim
      Attn: James P. Walsh, Assistant Regional Counsel        Hospital, LLC (19-                                                           to be disallowed.
 1    Office of the General Counsel, US DHHS, Region V             22881)
      233 N. Michigan Ave., Suite 700
      Chicago, IL 60601
      Fettes, Love & Sieben, Inc.                             Pipeline-Westlake          65-1              65-2           $18,374.20       The surviving claim amends the claim
      DiMonte & Lizak, LLC Julia Jensen Smolka                Hospital, LLC (19-                                                           to be disallowed.
 2    216 W. Higgins Road                                          22881)
      Park Ridge, IL 60068


      GE Precision Healthcare LLC                             Pipeline-Westlake          6-1                6-2           $212,858.10      The surviving claim amends the claim
      aka GE Healthcare Diagnostic Imaging                    Hospital, LLC (19-                                                           to be disallowed.
 3    c/o Michael Bach, Authorized Agent                           22881)
      25 Whitney Drive, Suite 106
      Milford, OH 45150
      Linda Angeli                                            Pipeline-Westlake          20-1             120-1            $8,992.00       The surviving claim amends the claim
      112 N. Main St.                                         Hospital, LLC (19-                                                           to be disallowed.
 4    Lombard, IL 60148-2326                                       22881)



      John J. Atkins                                          Pipeline-Westlake         102-1             102-2            $1,203.00       The surviving claim amends the claim
      13705 S. Stewart Ave., #A3E                             Hospital, LLC (19-                                                           to be disallowed.
 5    Riverdale, IL 60827                                          22881)



      Kelly-Keisha Anthony                                    Pipeline-Westlake          97-1              97-2            $2,504.15       The surviving claim amends the claim
      405 South 14th Ave.                                     Hospital, LLC (19-                                                           to be disallowed.
 6    Maywood, IL 60153                                            22881)



      Mary Paravara                                           Pipeline-Westlake          84-1              84-2           $17,172.00       The surviving claim amends the claim
      382 West Avery Street                                   Hospital, LLC (19-                                                           to be disallowed.
 7    Elmhurst, IL 60126                                           22881)




                                                                                               1
                             Case 19-22881   Doc 70-2      Filed 01/13/21 Entered 01/13/21 13:48:03       Desc Exhibit
                                                                  A Page 2 of 2

    Nancy Today                                  Pipeline-Westlake    55-1        55-2       $6,660.00      The surviving claim amends the claim
    732 67th Place                               Hospital, LLC (19-                                         to be disallowed.
8   Willow Brook, IL 60527                            22881)



    Jones, Sandra                                Pipeline-Westlake    110-1       156-1      $12,000.00     The surviving claim amends the claim
    7607 Adams St., Apt. 1                       Hospital, LLC (19-                                         to be disallowed.
9   Forest Park, IL 60130                             22881)



   Pamela Smith                                  Pipeline-Westlake    141-1       144-1      $6,000.00      The surviving claim amends the claim
   3322 Madison St.                              Hospital, LLC (19-                                         to be disallowed.
10 Bellwood, IL 60104                                 22881)



   Tamara Venturella                             Pipeline-Westlake    22-1        22-2       $9,055.00      The surviving claim amends the claim
   10609 Nevada Ave.                             Hospital, LLC (19-                                         to be disallowed.
11 Melrose Park, IL 60164                             22881)



   United Healthcare Insurance Company           Pipeline-Westlake     1-1         1-2       $15,933.92     The surviving claim amends the claim
   185 Asylum St                                 Hospital, LLC (19-                                         to be disallowed.
12 03B                                                22881)
   Hartford, CT 06103


   Veronica Perry                                Pipeline-Westlake    17-1        99-1       $1,103.00      The surviving claim amends the claim
   5036 W. Washington Blvd.                      Hospital, LLC (19-                                         to be disallowed.
13 Chicago, IL 60644                                  22881)



   Virginia Arroyo                               Pipeline-Westlake    115-1       115-2      $7,692.16      The surviving claim amends the claim
   5523 S. Meade Ave.                            Hospital, LLC (19-                                         to be disallowed.
14 Chicago, IL 60638                                  22881)




                                                                             2
